11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Clayton Mountain Development, LLC;           * From the 29th District Court
7R Owners Association, Inc.;                  of Palo Pinto County,
Michael Ruff in his capacity as Trustee       Trial Court Nos. C46164 & C46164-2
of MAR Living Trust; Aramar Holdings
LLC; Premium Sandstone LLC; and
Michael Ruff in his capacity as Trustee
of Commander Neyo Trust,

Vs. No. 11-20-00114-CV                       * August 5, 2021

Suzann Ruff,                                 * Memorandum Opinion by Trotter, J.
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is
error in the trial court’s June 4, 2020 order. We reverse the portion of the trial
court’s June 4, 2020 order in which it awarded attorney’s fees to Suzann Ruff and
render judgment that Suzann take nothing on her request for attorney’s fees. In all
other respects, we affirm the trial court’s June 4, 2020 order. The costs incurred
by reason of this appeal are taxed 50% against Appellants and 50% against Suzann
Ruff.